DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
The sole claim set filed 4/30/2020 present claims 1-10 and 13-16. There is no claim 11 or 12 listed and as such are hereby being considered cancelled. Any future responses, in order to be considered compliant, should include claims 11 and 12 with the status identifier of “Cancelled” so as to present a complete listing of claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorrez (US Pat No 2,979,272).
Re claim 1, Thorrez shows a device (Figs. 1-3) for use with a fluid comprising:
a housing (30) defining an inlet at one end (32) and an outlet at the other end (34);
an attachment (42) in rotatable communication with the housing;
a nozzle base (36) situated in vertical alignment with the housing;

a channel (see annotated figure) situated within the nozzle base;
a nozzle (22/29) extending outwardly from the nozzle base (36) and in fluid communication with the channel (see annotated figure);
the nozzle (22/29) situated at a directional angle;
wherein the flow of fluid through the channel (see annotated figure) and into and out of the nozzle (22/29) at the directional angles causes the nozzle base assembly to rotate and creates a visual twisting fluid display.

    PNG
    media_image1.png
    465
    491
    media_image1.png
    Greyscale

Re claim 2, Thorrez shows the channel (see annotated figure) comprises a hollow center and defining a channel inlet and a channel outlet at opposed ends.

Re claim 4, Thorrez shows the nozzle hollow center (Fig. 1, interior of 22) in the nozzle is aligned with the hollow center in the channel (see annotated figure).
Re claim 5, Thorrez shows a second channel (see annotated figure) situated within the nozzle base (36).
Re claim 6, Thorrez shows a second nozzle (Fig. 1, 22/29) in fluid communication with the second channel (see annotated figure).
Re claim 7, Thorrez shows the second nozzle (Fig. 1, 22/29) is situated at a directional angle.
Re claim 8, Thorrez shows the second channel (see annotated figure) comprises a second hollow center and defining a second channel inlet and a second channel outlet at opposed ends.
Re claim 9, Thorrez shows the second nozzle (Fig. 1, 22/29) comprises a second nozzle hollow center and defining a second nozzle inlet (end of 22) and a nozzle outlet (48) at opposed ends.
Re claim 10, Thorrez shows the second nozzle hollow center (Fig. 1, interior of 22) in the second nozzle is aligned with the second hollow center in the second channel (see annotated figure).
Re claim 13, Thorrez shows a device (Figs. 1-3) for use with a fluid comprising:
a housing (30) defining an inlet at one end (32) and an outlet at the other end (34);
a nozzle base assembly (36/42) in rotatable communication with the housing;
a channel (see annotated figure) situated within the nozzle base assembly;
a nozzle (22/29) releasably secured to the nozzle base assembly (36/42) and in fluid communication with the channel (see annotated figure);
the nozzle (22/29) situated at a directional angle;

Re claim 14, Thorrez shows the nozzle base assembly (Fig. 1, 36/42) comprises a twister body attachment (42) and a nozzle base (36).
Re claim 15, Thorrez shows the twister body attachment (Fig. 1, 42) is in rotatable communication with the housing.
Re claim 16, Thorrez shows means for releasably affixing the twister body attachment to the nozzle base (disclosed on page 15 of applicant’s specification, lines 9-12, as “a threaded screw” – Thorrez – Fig. 1, 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752